Citation Nr: 9919552	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision from the Manila, 
Philippines, VA Regional Office (RO) denying the appellant's 
application for VA benefits.  




FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant's husband had no service as a member of 
the Army of the United States (AUS), or the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met as a matter of law; the appellant 
is not eligible for VA benefits.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant is the widow of Fortunato C. Camposano.  

In May 1950, December 1992, January 1994, and January 1995 
the United States Army Reserve Personnel Center (ARPERCEN) 
notified the RO that the appellant's husband had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  



In February 1997, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
affirmed a decision of the Board denying basic eligibility 
for dependency and indemnity compensation (DIC) and for death 
pension by a surviving spouse on the basis that her husband 
had no verified active military service.  

The appellant submitted a new claim for VA benefits 
eligibility in June 1997.  In support of her claim, the 
appellant submitted her own affidavit dated September 1997, 
an AGNR2 Certification dated September 1997, request data for 
military service from the Armed Forces of the Philippines, a 
copy of a form captioned "Par. 3, SO. # 169,"and 
photocopies of Philippine Veterans Affairs Office (PVAO) 
benefit checks dated October 1997.  

In her affidavit the appellant alleged that her husband's 
name had been misspelled in one of the service records.  

In July 1998 the RO notified the appellant that it was 
denying her claim because ARPERCEN had previously certified 
that her husband did not have valid military service and that 
such certification was binding on VA.  

The appellant appealed, contending that the U.S. Army Records 
Center inadvertently misspelled her husband's name.  In 
October 1998, the RO sent a request to ARPERCEN, inquiring 
whether a different spelling in the name of the appellant's 
husband would warrant a change from prior negative 
certifications.  In January 1999 ARPERCEN responded that no 
change was warranted from the prior negative certifications.  



Criteria

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).

One who has not provided evidence of valid military service, 
such as the appellant in the instant case, never attains the 
status of claimant.  Consequently, VA is not obliged to 
determine whether there exists a well-grounded claim, nor 
obliged to assist her in developing facts pertinent to her 
contentions.  Aguilar, supra.

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

The law authorizes the payment of pension to a "veteran" of a 
war who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521 (West 1991).  The law also provides for DIC 
benefits to a qualified claimant.  38 U.S.C.A. §§ 1310, 1316 
(West 1991).  

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 
3.1(d) (1998).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6 (1998).  

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits.  38 C.F.R. § 3.8(c) and 
(d).  

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. §§ 3.8(d)(1), (2) (1998).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody; and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (1998).  However, when the claimant does 
not submit evidence of service or the evidence submitted does 
not meet the requirements of 38 C.F.R. § 3.203, the VA shall 
request verification of service from the service department.  

The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces.  Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  


Analysis

In May 1950, December 1992, January 1994, and January 1995, 
the service department responded that the appellant's husband 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  

After receiving additional evidence of a possible misspelling 
of the husband's name from the appellant, the RO again 
requested verification of recognized service from the service 
department.  In January 1999, ARPERCEN responded that no 
change was warranted from its prior negative certification.  

The service department's determination that the appellant's 
husband did not serve as a member of either the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces, is binding 
upon the Board.  The additional documents provided by the 
appellant do not include any relevant information which was 
not forwarded to ARPERCEN for verification.  There is no 
additional evidence of record which would warrant asking the 
service department to verify the alleged service again.  
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  The claim for 
entitlement to eligibility for VA benefits based on 
recognized military service lacks legal merit and must, 
therefore, be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  



ORDER

Eligibility for VA benefits is not established and the appeal 
is denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

